UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           02/26/2020
 NEREIDA MORALES,
                                                                       18-CV-9711 (GBD) (KHP)
                                         Plaintiff,
                                                                                ORDER
                          -against-


  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                         Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       On February 4, 2020 this Court ordered Plaintiff to write a letter to Defendants’

counsel providing the names of her doctors and therapists and their addresses by no later than

February 18, 2020. The Court advised Plaintiff that Defendants’ counsel needs this information

in order to prepare HIPAA medical releases for her to sign. By letter dated February 25, 2020,

Defendants’ counsel advised the Court that Plaintiff has failed to provide them with the names

of her doctors and therapists and their addresses.

       Plaintiff is directed to provide Defendants with the names of her doctors and therapists

and their addresses by no later than March 6, 2020.      Plaintiff is also directed to update her

address on the docket.    Plaintiff is warned that failure to comply with this Court’s orders may

result in sanctions, including dismissal of her case.

       The Clerk of Court is respectfully directed to mail a copy of this order to the Pro Se

Plaintiff. Defendants are also directed to serve this Order on Plaintiff via email.
SO ORDERED.

Dated: February 26, 2020
       New York, New York

                                ______________________________
                                KATHARINE H. PARKER
                                United States Magistrate Judge




                            2
